Exhibit 10.1

PATENT PURCHASE AGREEMENT




This Patent Purchase Agreement ("Patent Purchase Agreement"), made and entered
into this 19th day of January, 2011 (the “Effective Date”), is by and between
Protect Pharmaceutical Corporation, a corporation organized and existing under
and by virtue of the laws of the State of Nevada, having an office and place of
business at 116 Village Boulevard, Suite 200, Princeton, NJ 08540 ("Seller");
and Grünenthal GmbH, a company organized under the laws of Germany, having
offices at Zieglerstraße 6, 52078 Aachen/Germany (“Buyer”).  Seller and Buyer
are also referred to individually as a “Party” and collectively as the
“Parties."


WITNESSETH


WHEREAS, Seller has declared that it is the owner of all rights, title and
interest in and to the inventions (the “Inventions”) as described and claimed in
all of Seller’s patents and patent applications (collectively “the Patents”)
listed on Exhibit I and including without limitation, all extensions,
continuations, provisionals, derivatives and related applications thereof
whether or not such applications are listed on the attached Exhibit I to this
Patent Purchase Agreement; and


WHEREAS, Seller wishes to sell, transfer, assign and set over unto Buyer, and
Buyer wishes to purchase, accept and assume, all rights, title and interest in
and to the Inventions and Patents as specified in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:


1.
Purchase and Sale of Patents.  Seller hereby sells to Buyer, and Buyer hereby
purchases from Seller, all right, title and interest in and to the Inventions
and the Patents, and Seller and Buyer hereby agree to execute the form of Patent
Assignment Agreement (the “Patent Assignment”) attached as Exhibit II hereto,
the terms of such Patent Assignment being fully incorporated herein.  All of the
rights, privileges, including the benefit of any attorney client privilege or
attorney work product privilege, title and interest in and to the Inventions and
Patents being sold, transferred, assigned and set over to Buyer hereunder
include without limitation all income, royalties, damages, right to sue, right
to enforce and any and all payments now or hereafter due or payable with respect
thereto, and the right to bring any claim, sue, counterclaim, and recover for
the past, present and future infringement of the rights assigned hereunder.



2.
Purchase Price of Inventions and Patents.  The purchase price for the Inventions
and Patents shall be:


a.  
Cash Payment: Buyer shall pay to Seller

(i)  
One Million Four Hundred Fifty Thousand U.S. Dollars ($1,450,000) in cash to be
paid on the Closing (as defined below).

(ii)  
One Hundred Fifty Thousand U.S. Dollars ($ 150,000) in cash to be paid after
transfer of all documents and data that relate to the Patent.



b.  
Payment Procedures: All payments made by Buyer pursuant to this Agreement shall
be made by wire transfer to that account specified by Seller at such times and
in accordance with the provisions of Section 2(b) (and until another account is
designated in writing to Buyer by Seller, to the account identified in Exhibit
III).  Simultaneous with any wire transfer pursuant to Section 2(b), Buyer will
include a report detailing the payment amount and will provide such supporting
documentation as may reasonably be requested by Seller (subject to appropriate
and customary confidentiality obligations as may be required in order to
disclose such documentation to Seller).

 
1

--------------------------------------------------------------------------------


 
3.
No Assumption of Liabilities.  It is expressly understood and agreed that Buyer
shall not be liable for and hereby disclaims any assumption of any of the
obligations, third party claims or liabilities of Seller and/or its affiliates
and/or of any third party of any kind or nature whatsoever arising from or in
connection with any circumstances, causes of action, breach, violation, default
or failure to perform with respect to the Inventions and Patents prior to the
Closing (“Retained Liabilities”) and Seller hereby agrees to defend, indemnify
and hold Buyer and its affiliates, officers, directors, shareholders and
employees (the “Indemnified Parties”) harmless from, against and in respect of
any and all losses, liabilities, damages, claims or expenses (including, without
limitation, attorneys' fees) suffered or incurred, directly or indirectly in
connection with a Retained Liability and any obligation arising out of or
relating to Seller’s ownership or actions (or lack thereof)  relating to the
Patents in accordance with the indemnification procedures outlined in Section 6.

 
4.
Taxes; Brokers.  Seller shall pay any taxes that are legally imposed on Seller
arising out of the transfer of the Inventions and Patents.  Seller is not liable
for any taxes, if any, that are legally imposed on Buyer arising out of the
transfer of the Inventions and Patents.  Seller is responsible for any fees
(including legal and broker fees) incurred by Seller and Buyer is responsible
for any fees (including legal and broker fees) incurred by Buyer.

 
5.
Representations and Warranties of Seller.  Seller represents and warrants to
Buyer as follows:

 
 
5.1
Corporate Organization.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, USA with
full power and authority to own and operate its properties and assets and carry
on its business as currently conducted.



 
5.2
Authorization.  Seller has full power and authority to enter into this Agreement
and the Patent Assignment and to carry out the transactions contemplated hereby
and thereby.  The execution and delivery of this Agreement and the Patent
Assignment and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by the Board of Directors and all other
necessary corporate actions on the part of Seller, including the shareholders,
to the extent required.  This Agreement and the Patent Assignment have been duly
executed and delivered by the Seller, and constitute legal, valid and binding
obligations of Seller, enforceable in accordance with their terms.



 
5.3
Non-Contravention.  Neither the execution and delivery of this Agreement and the
Patent Assignment, nor the assignment of the Inventions and the Patents
contemplated hereby and thereby will violate, or be in conflict with the
Articles of Incorporation of the Seller or any provision of any applicable law
binding upon or applicable to the Seller, or any of the Inventions or Patents,
give rise to any right of termination, cancellation, increase in obligations,
imposition of fees or penalties under, any debt, note, bond, indenture,
mortgage, lien, lease, license, instrument, contract, commitment or other
agreement, or order, arbitration award, judgment or decree, to which Seller is a
party or by which it is bound or to which the Inventions or Patents are subject,
or result in the creation or imposition of any mortgage, lien, charge, pledge,
security interest, other encumbrance or third party right (“Encumbrances”) upon
any of the Inventions or Patents.

 
2

--------------------------------------------------------------------------------


 
 
5.4
Approvals.  No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental or regulatory authority or third
party is required in connection with the execution or delivery of this Agreement
or the Patent Assignment or the consummation of the transactions contemplated
hereby and thereby, except for recordation of suitable patent assignment
documents in the U.S. Patent & Trademark Office (the “PTO”) and comparable
foreign patent offices (the “Required Approvals”).



 
5.5
Ownership of the Patents.  The Seller owns all right, title and interest, and
has good and marketable title, in and to the Inventions and Patents free and
clear of all Encumbrances.  Seller is not obligated or under any liability
whatsoever to make any payments by way of royalties, fees or otherwise to any
owner or licensee of, or other claimant with respect to the use of the subject
matter disclosed and claimed in the Inventions or the Patents or in connection
with the licensing of the Inventions and/or Patents to third parties.



 
5.6
Pre-Existing Licenses under the Patents.  The Seller, or any
predecessor-in-interest to the Inventions and Patents, has not granted any
licenses or any other rights under the Inventions or Patents.



 
5.7
Litigation.  There are no (i) actions, suits, claims, hearings, arbitrations,
proceedings (public or private) or governmental investigations against or
affecting the Seller, pending or threatened, against or by the Seller
(collectively, “Proceedings”), nor any Proceedings or investigations or reviews
by any governmental authority against or affecting the Seller, pending or
threatened against or by the Seller, relating to the Inventions or Patents or
which seek to enjoin or rescind the transactions contemplated by this Agreement
or the Patent Assignment; or (ii) existing orders, judgments or decrees of any
governmental authority naming the Seller as an affected party in connection with
Inventions and/or the Patents.



 
5.8
Patent Maintenance.  All annuity and maintenance fees that are necessary in
order to keep the Patents in force as of the Effective Date have been paid by
Seller, and no payment of annuities or fees, or papers to be filed in patent
offices, are required to be made within the three-month period after the
Effective Date.

 
 
6.
Indemnification; Set-Off.



 
6.1.
Without derogating from the provisions of Section 3 above, Seller agrees to
defend, indemnify and hold the Indemnified Parties harmless from, against and in
respect of any and all losses, liabilities, damages, claims or expenses
(including, without limitation, attorneys' fees) suffered or incurred, directly
or indirectly by the Indemnified Parties by reason of, or resulting from the
breach of any representation or warranty contained in Section 6 of this
Agreement or from the failure to perform any covenant contained in this
Agreement or in the Patent Assignment.



 
6.2.
Whenever any claim arises for indemnification under this Agreement or an event
which may result in a claim for such indemnification has occurred, the
Indemnified Party will promptly notify the Seller of the claim and, when known,
the facts constituting the basis for such claim.  The Seller shall have the
obligation to dispute and defend all such third party claims and thereafter so
defend and pay any adverse final judgment or award or settlement amount in
regard thereto. Such defense shall be controlled by the Seller, and the cost of
such defense shall be borne by the Seller, provided that the Indemnified Parties
shall have the right to participate in such defense at their own expense, unless
the Indemnified Parties require their own attorney due to a conflict of
interests, in which case, the expense thereof will be borne by the Seller. The
Indemnified Parties shall cooperate in all reasonable respects in the
investigation, trial and defense of any such claim at the cost of the Seller. If
the Seller fails to take action within thirty (30) days of notice, then the
Indemnified Parties shall have the right to pay, compromise or defend any third
party claim, such costs to be borne by the Seller. The Indemnified Protected
shall also have the right and upon delivery of ten (10) days advance written
notice to such effect to the Seller, exercisable in good faith, to take such
action as may be reasonably necessary to avoid a default prior to the assumption
of the defense of the third party claim by the Seller, and any expenses incurred
by the Indemnified Parties so acting shall be paid by the Seller. The Seller
will not settle or compromise any third party claim without the prior written
consent of the Indemnified Parties.

 
3

--------------------------------------------------------------------------------


 
 
6.3.
Without derogating from any other right and/or remedy available to the Buyer
hereunder or under applicable law, the Buyer shall be entitled to set-off
against any amounts otherwise payable by the Buyer to the Seller under this
Agreement any amounts to which Buyer is entitled based on a claim for
indemnification by the Buyer under this Agreement or the Patent Assignment.
Neither the exercise of, nor the failure to exercise, such right of set-off will
constitute an election of remedies or limit the Buyer in any manner in the
enforcement of any other remedies that may be available to it.
        6.4.  Covenants of the Seller

          
 
6.4.1.
The Seller agrees that during the period from the Effective Date through the
Closing, the Seller, will not directly, through any agent or otherwise, solicit,
accept, initiate or encourage (by providing confidential information or
otherwise) submission of proposals or offers from any person or entity or
negotiate or suggest negotiations at any future time with or to any other person
any transaction related to or which may affect, the Inventions or the Patents.
       
6.4.2.
The Seller agrees that during the period from the Effective Date through the
Closing, the Seller shall operate its business in the ordinary course consistent
with past practices. The Seller agrees to pay all indebtedness when due, to use
reasonable efforts to pay or perform other obligations when due and agree to
preserve the Seller’s assets and technology and preserve the relationships of
the Seller with suppliers, investigators, distributors, licensors, licensees,
and others having business dealings with them, all with the goal of preserving
unimpaired the goodwill and ongoing businesses of the Seller relating to the
Inventions and the Patents.
     
 
6.4.3.
Without limiting the generality of the foregoing, except (i) as expressly
contemplated herein or (ii) with the prior written consent of the Buyer, the
Seller shall not:(A) sell, license or transfer to any person or entity any
rights to the Inventions or the Patents enter into any agreement or undertake
any new obligation with respect to any of the same, with any person or entity;
(B) incur any indebtedness or guarantee any indebtedness for borrowed money or
issue or sell any debt securities or guarantee any debt securities or other
obligations of others or create an Encumbrance over the Inventions or the
Patents; or (C) enter into any transaction for a merger of the Seller or the
sale of all or substantially all of the shares of the Seller, which may affect,
directly or indirectly, the Inventions or the Patents.

 
 
4

--------------------------------------------------------------------------------


 
 
6.4.4.
Following the Closing, and for a period of three (3) months, the Seller
undertakes not to (i)  apply for or consent to the appointment of any
liquidator, receiver, trustee or administrator for all or a substantial part of
its business, properties, assets or revenues; (ii) institute (by petition,
application, answer, consent or otherwise) any bankruptcy, arrangement,
readjustment of debt, dissolution, liquidation or similar executory or judicial
proceeding; or (iii)  call a creditors' meeting for the purpose of entering into
an arrangement with them.  In addition, the Seller shall take promptly, at its
expense, all measures as are required for preventing, discharging, terminating,
removing or achieving a stay of any of the aforesaid or similar events initiated
by third parties.
     

 
6.4.5
Seller agrees that it will not assert any of its patents or patent applications
against the practice of the inventions and patents assigned by this Agreement.
     

 
6.4.6
Seller covenants that to the best of it's knowledge the duty of disclosure has
been complied with and the best mode has been disclosed in the pending patent
applications. Seller agrees to cooperate with Buyer at Buyer's expense as set
forth in Section 11.3 in the prosecution of the patent applications should that
cooperation be desireable or necessary.
     

 
6.4.7
Seller represents that it has secured the inventor's cooperation in fulfilling
the representations and obligations of Section 6.4.6.

 
7.
Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as follows:

 
 
7.1
Corporate Organization.  Buyer is a corporation duly organized, validly existing
and in good standing under the laws of Germany, with full power and authority to
own and operate its properties and assets and carry on its business as currently
conducted.



 
7.2
Authorization.  Buyer has full power and authority to enter into this Agreement
and to carry out the transactions contemplated hereby.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate actions on the part
of Buyer.  This Agreement and the Patent Assignment have been duly executed and
delivered by the Buyer, and constitute legal, valid and binding obligations of
Buyer, enforceable in accordance with their terms.

 
8. 
Closing and Due Diligence Period.

 
 
8.1
Closing.  The Closing (the “Closing”) of the purchase and sale of the Patents
shall take place on or before
.



 
8.2
Documents.  During the period prior to the Closing, the Seller will provide to
Buyer complete copies of the patent prosecution files provided by prosecution
counsel and any other documents (electronic or otherwise) in Seller's custody or
control relating to the Inventions and the Patents.

 
5

--------------------------------------------------------------------------------


 
 
8.3
Deliveries.  At the Closing, the Seller shall deliver to the Buyer the
following:

 
 
8.3.1.
duly executed copies of the Patent Assignment, duly executed by the Sellers;



 
8.3.2.
such other duly executed agreements, deeds, certificates or other instruments of
conveyance, transfer and assignment as shall be necessary, in the reasonable
opinion of the Buyer, to vest in the Buyer good, valid and marketable title to
the Inventions and the Patents.



 
8.4
Pre-Closing Transfer.  At least five (5) business days prior to the Closing (or
immediately thereafter upon learning of the existence of any such files or
documents that have not been transferred to Buyer subsequent to the transfer
contemplated under this Section 8.4), Seller shall, and shall cause its patent
counsel to deliver to Buyer (or to Buyer’s counsel as may be directed by Buyer)
copies of all patents and patent applications, and PTO correspondence in
Seller’s or Seller’s counsel’s possession related to the Patents and any other
documents (electronic or otherwise) in Seller's custody or control relating to
the Patents. Seller represents to Buyer that as of the date five business days
prior to the Closing Date, Seller has conducted a thorough and diligent search
through its counsel for all such documents, and that as of the Closing, no other
such documents remain in the custody or control of Seller. Seller further agrees
that upon the Effective Date all rights and privileges (including with respect
to any attorney client privileges, attorney work product or any other
professional privileges or rights) held by Seller or any third party, that arise
from or relate to the Patents, Inventions or any other intellectual property
transferred under this Agreement, shall be transferred from Seller to Buyer,
including, without limitation, all documents and data that relate to Tapentadol.



9.
Miscellaneous.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered (a) personally,  (b) by facsimile
transmission, (c) by overnight courier or (d) by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other address for a Party as shall be specified by like notice);



If to the Buyer at:
Grünenthal GmbH, Zieglerstraße 6
52078 Aachen/Germany
If to Seller at:
Protect Pharmaceutical Corporation,
116 Village Boulevard, Suite 200,
Princeton, NJ 08540
 



Notice shall be deemed received in the case of (a) personal delivery, upon
delivery, (b) international courier (signature required), two business days
following shipment and (c) international registered or certified mail, seven
business days following post date.  Either Party may change the notice address
by providing notice containing the changed notice information to the other
Party.


10.
Infringement. In the event that Seller or Buyer is named as a defendant in any
patent infringement lawsuit brought as a result of Buyer’s efforts to market a
product during the commercialization of the Patents, Seller shall fully
cooperate with Buyer in the handling of all such claims or lawsuits, assist in
production and location of evidence and provide other assistance as requested by
Buyer, including assistance with discovery, depositions and expert testimony.
Buyer shall have the obligation to undertake the control and defense of such
Infringement Action, including the satisfaction of resulting legal fees and
expenses, whether such action was brought against Seller or Buyer. Buyer shall
be responsible for the coordination and payment of legal activities and shall
promptly reimburse all costs incurred by the Seller. Buyer shall be solely
responsible for, and hereby agrees to indemnify and hold harmless Seller and its
affiliates against, damages, claims, penalties, all legal fees and related
expenses incurred by the Buyer in the satisfaction of its obligations.

 
6

--------------------------------------------------------------------------------


 
11.
General Provisions. The Agreement is governed by the following general
provisions;



 
11.1
Entire Agreement.  This Agreement (including the Exhibits) and the Patent
Assignment constitute the entire agreement of the parties and supersedes all
other prior or contemporaneous agreements and understandings, both written and
oral, among or between the parties with respect to the subject matter hereof.



 
11.2
No Third Party Beneficiaries.  This Agreement is for the exclusive benefit of
the parties and is not intended to confer upon any other person any rights or
remedies hereunder.
        11.3.
Expenses. If the Buyer requires the assistance of Seller for prosecuting,
exploiting, defending or enforcing the rights of the Patents, Buyer is
responsible for reimbursing all the pass-through costs and pay at the rate of $
250 per man hour of Seller’s employee time spent in providing such assistance.
Except as otherwise expressly provided herein, all parties will be responsible
for their own costs and expenses, including counsel fees, incurred in connection
with this Agreement.

 
 
11.4
Assignment.  The Parties may assign this agreement including all the rights and
obligations hereunder upon the provision of written notice to the other
Party.  It is hereby clarified that a “change in control” transaction of the
Parties shall not be deemed to be an assignment of this Agreement by the Party.



 
11.5
Governing Law; Forum.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of New Jersey
without regard to principles of conflicts of law.  Each party hereby agrees to
jurisdiction and venue in the courts of the State of New Jersey or the Federal
courts sitting therein for all disputes and litigation arising under or relating
to this Agreement.



 
11.6
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement.



 
11.7
Headings.  The headings of the articles and sections of this Agreement are
inserted for convenience only and shall not constitute a part hereof.



 
11.8
Confidentiality.  The contents of this Agreement, including its terms and
conditions, are considered confidential.  Neither Party shall disclose the terms
of the Agreement to an unaffiliated third party without the prior written
approval of the other Party, except to legal, financial, accounting or other
similar advisors who agree to maintain the terms of this Agreement confidential,
or except for any requisite filings to be made with the Securities and Exchange
Commission.  In the event an unaffiliated third party seeks to discover the
terms of this Agreement through a court order, the Party to whom the request for
the terms has been made shall provide reasonable notice of the request to the
other Party to this Agreement and shall use its reasonable efforts to prevent at
least the disclosure of the terms of the Agreement.  Neither Party will
originate any publicity, news release, or other announcement, written or oral,
whether to the public press, to stockholders, or otherwise, relating to this
Agreement, to any amendment hereto or to performance hereunder or the existence
of an arrangement between the parties without the prior written approval of the
other Party.

 
 
7

--------------------------------------------------------------------------------


 
 
11.9.
Independent Contractors. The relationship of Seller and Buyer established by
this Agreement is that of independent contractors, and nothing contained in this
Agreement shall be construed (i) to give either party the power to direct or
control the day-to-day activities of the other, or (ii) to constitute the
parties as partners, participants in a joint venture, co-owners or otherwise as
participants in a joint or common undertaking.



 
11.10.
Further Assurances.  Seller agrees, at its sole expense, to execute such further
documents and do any and all such reasonable things as may be necessary to
implement and carry out the terms, conditions and intent of this Agreement
within a commercially reasonable timeframe upon the request of Buyer.



 
11.11.
Interpretation. The parties agree that this Agreement shall be fairly
interpreted in accordance with its terms without any strict construction in
favor of or against either party and that ambiguities shall not be interpreted
against the drafting party.



 
11.12.
Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, that
provision of the Agreement will be enforced to the maximum extent permissible so
as to affect the intent of the parties, and the remainder of this Agreement will
continue in full force and effect.



 
11.13.
Disclaimers. This Agreement does not confer by implication, estoppel, laches or
by any other means any license or any right other than those expressly granted
herein.



 
11.14.
Injunctive Relief. The parties agree that a material default of the provisions
of this Agreement by a party hereto could cause irreparable injury to the other
party for which monetary damages would not be an adequate remedy and such other
party shall be entitled to seek equitable relief, including injunctive relief
and specific performance, in addition to any remedies it may have hereunder or
at law.



 
11.15.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which shall constitute together the
same document.  It is further agreed that the delivery by facsimile, e-mail or
other recognized electronic medium of an executed counterpart of this Agreement
will be deemed to be an original and will have the full force and effect of an
original executed copy.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.



                 
GRUNENTHAL GmbH.
     
PROTECT PHARMACEUTICAL CORP.
         
By:
  /s/ Prof. Dr. E. - P. Pâques    
 By:
  /s/ Ramesh Sesha                
Name:
  Prof. Dr. E. - P. Pâques    
Name:
 
 Ramesh Sesha
               
Title:
       
Title:
 
Chief Operating Officer
                  By:   /s/ Ralf Radermacher                               Name:
  Ralf Radermacher            



8

--------------------------------------------------------------------------------


 
EXHIBIT I


PATENT APPLICATIONS


1.           Tapentadol Compositions - PCT/US08/084423, filed 21-November-2008,
(Publication No. WO 09/067703 A1)
 
Nationalized applications based on PCT/US08/084423
 

 
Country
Application No.
1A
Australia
2008328548
1B
Brazil
PI 0819451-3
1C
Canada
2,706,596
1D
China
200880122483.5
1E
Europe
8852685
1F
Hong Kong
N/A
1G
Israel
205915
1H
India
1082/MUMNP/2010
1I
Japan
510142069
1J
Mexico
MX/a/2010/005680
1K
New Zealand
586361
1L
Russia
2010123346
1M
Singapore
201003593-9
1N
South Korea
10-2010-7013789
1O
South Africa
2010/03716
1P
United States
12/786,382



2.           Novel and Potent Tapentadol Dosage Forms - PCT/US09/005866, filed
29-October-2009, (Publication No. WO 10/096045 A2)
 
 
 
 
 
 
9

--------------------------------------------------------------------------------




EXHIBIT II


PATENT ASSIGNMENT AGREEMENT


THIS PATENT ASSIGNMENT AGREEMENT (the “Agreement”), is made and entered into
this 19th day of January, 2011 (the “Effective Date”), by and between Protect
Pharmaceutical Corporation, a corporation organized and existing under and by
virtue of the laws of the State of Nevada, having an office and place of
business at 116 Village Boulevard, Suite 200, Princeton, NJ 08540, USA
("Assignor"); and Grünenthal GmbH, a company organized under the laws of
Germany, having offices at Zieglerstraße 6, 52078 Aachen/Germany (“Assignee”)
(each a “Party” and collectively the “Parties”).


WHEREAS, Assignor is the owner of all rights, title and interest in and to the
inventions (the “Inventions”) as described and claimed in the United States and
foreign patents and patent application as listed on Schedule A hereto
(collectively the “Patents”);


WHEREAS, Assignor and Assignee have agreed by a Patent Purchase Agreement (the
“Purchase Agreement”) dated 19th day of January, 2011, by and between Assignor
and Assignee, the terms of which are incorporated herein by reference, that
Assignor shall sell, transfer, assign and set over unto Assignee and Assignee
shall accept, all rights, title and interest in and to the Patents as specified
in this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties and pursuant to the Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed as follows:


I.    ASSIGNMENT


1.  
Assignor hereby sells, transfers, assigns and sets over to Assignee all rights,
title and interest (for all countries) in and to the Patents, and all the rights
and privileges under any letters patent that may be granted under any
continuations, divisions, reissues, reexaminations, renewals and extensions
therefore and thereon and all continuations, divisions, reissues,
reexaminations, renewals and extensions thereof; and all applications for
industrial property protection, including without limitation, all applications
for patents, utility models, copyright, and designs which may hereafter be filed
for said Inventions and Patents in any country or countries, together with the
right to file such applications and the right to claim for the same the priority
rights derived from the Patents under the patent laws of the United States, the
International Convention for the Protection of Industrial Property, or any other
international agreement or the domestic laws of the country in which any such
application is filed, as may be applicable; and all applications for industrial
property protection, including, without limitation, all applications for
patents, utility models, copyrights and designs which may hereafter be filed for
said Inventions or Patents in any country or countries, together with the right
to file such applications; and all forms of industrial property protection,
including, without limitation, patents, utility models, inventors’ certificates,
copyrights and designs which may be granted for said Patent in any country or
countries and all extensions, renewals and reissues thereof.



2.  
Assignor hereby authorizes and requests the Commissioner of Patents and
Trademarks of the United States and any official of any country or countries
foreign to the United States, whose duty is to issue patents or other evidence
or forms of industrial property on applications as aforesaid, to issue the same
to Assignee, it successors, assigns and legal representatives, or to such
nominees as it may designate.

 
10

--------------------------------------------------------------------------------



 
3.  
Assignor agrees that, whenever reasonably requested by Assignee and at
Assignee’s expense, Assignor will execute all papers, take all rightful oaths,
and do all acts which may be reasonably necessary for securing and maintaining
patents for the Inventions in any country and for vesting title thereto in
Assignee, its successors, assigns and legal representatives or nominees.



4.  
Assignor authorizes and empowers Assignee, its successors, assigns and legal
representatives or nominees, to invoke and claim for any application for patent
or other form of protection for the Inventions, the benefit of the right of
priority provided by the International Convention for the Protection of
Industrial Property, as amended, or by any convention which may henceforth be
substituted for it, or any other international agreement or the domestic laws of
the country in which any such application is filed, as may be applicable, and to
invoke and claim such right of priority without further written or oral
authorization from Assignor.



5.  
Assignor hereby consents that a copy of this Agreement shall be deemed a full
legal and formal equivalent of any assignment, consent to file or like document
that may be required in any country for any purpose and more particularly in
proof of the right of Assignee or nominee to claim the aforesaid benefit of the
right of priority provided by the International Convention for the Protection of
Industrial Property, as amended, or by any convention which may henceforth be
substituted for it.



6.  
All of the rights, title and interest in and to the Patents sold, transferred,
assigned and set over to Assignee hereunder include all income, royalties,
damages and payments now or hereafter due or payable with respect thereto, and
all causes of action (whether in law or equity) and the right to sue,
counterclaim, and recover for the past, present and future infringement of the
rights assigned or to be assigned hereunder.




                 
ASSIGNEEE:
GRUNENTHAL GmbH.
     
ASSIGNOR:
PROTECT PHARMACEUTICAL CORP.
         
By:
 
/S/ Prof. Dr. E. –P. Paques
     
By:
 
/S/ Ramesha Sesha
                 
Name:
 
 Prof. Dr. E. –P. Paques
     
Name:
 
 Ramesha Sesha
                 
Title:
 
Member of the Executive Board of Grüenthal Group
President and Chief Alliance Officer
Grüenthal Innovation
     
Title:
 
Chief Operating Officer
By:
 
 /S/ Ralf Radermacher
Ralf Radermacher
                              Title:  
Vice President
Corporate Development and Licensing
           


 
11

--------------------------------------------------------------------------------


 
SCHEDULE A


PATENT APPLICATIONS


1.           Tapentadol Compositions - PCT/US08/084423, filed 21-November-2008,
(Publication No. WO 09/067703 A1)
Nationalized applications based on PCT/US08/084423

 
Country
Application No.
1A
Australia
2008328548
1B
Brazil
PI 0819451-3
1C
Canada
2,706,596
1D
China
200880122483.5
1E
Europe
8852685
1F
Hong Kong
N/A
1G
Israel
205915
1H
India
1082/MUMNP/2010
1I
Japan
510142069
1J
Mexico
MX/a/2010/005680
1K
New Zealand
586361
1L
Russia
2010123346
1M
Singapore
201003593-9
1N
South Korea
10-2010-7013789
1O
South Africa
2010/03716
1P
United States
12/786,382



2.           Novel and Potent Tapentadol Dosage Forms - PCT/US09/005866, filed
29-October-2009, (Publication No. WO 10/096045 A2)
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------


EXHIBIT III
SELLER WIRE INSTRUCTIONS


Protect Pharmaceutical Corp., Checking Account No. XXXXXXX, ABA No. XXXXXXX,
Bank :XXXXXXXXX , Address: XXXXXXXXXXXXXXXXXX, USA



 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

